On Application for a Rehearing.
BREAUX, O. J.
The degree of malice and the nature of the intent do not enter into the issues of the case.
*245The language of the statute under which the defendant was indicted was interpreted years ago in the decision cited in the opinion.
The lawmaking power, after this .interpretation, chose to insert this language literally in a statute of a date subsequent to the decision.
It is not violative of any provision of the Constitution.
Of course, in every ease of the nature of the one here there must be criminal intent shown.
The earnestness of learned counsel and their elaborate brief have influenced us to re-examine the case with care and attention.
We left it satisfied that the verdict could not be annulled on the grounds urged.
Application for rehearing refused.